Citation Nr: 1627594	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-44 218	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with depressive symptoms, in excess of 50 percent from September 7, 2010, through December 2, 2014, and in excess of 70 percent as of December 3, 2014.  

2.  Entitlement to separate ratings for PTSD and depressive symptoms.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD with depressive symptoms and assigned a 30 percent rating, effective September 7, 2010. The RO raised the Veteran's initial rating for PTSD with depressive symptoms to 50 percent, from September 7, 2010, through December 2, 2014 and to 70 percent, effective December 3, 2014.  However, those increases do not constitute a full grant of the benefits sought.  Therefore, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The RO also granted entitlement to total disability rating based on individual unemployability due to service-connected disabilities.  That action constituted a full grant of benefits sought and that issue is no longer on appeal.  

During the course of the appeal, the RO denied entitlement to separate ratings for his PTSD and depressive symptoms.  The Veteran also disagreed with that decision, and it was added to the appeal.


FINDING OF FACT

On May 4, 2016, prior to the promulgation of a decision in the appeal, the appellant, through the authorized representative, requested that the appeal be withdrawn with respect to the issues of entitlement to an initial rating for PTSD with depressive symptoms in excess of 50 percent, effective September 7, 2010, through December 2, 2014, and in excess of 70 percent, effective December 3, 2014.  The appellant, through the authorized representative, also requested that the appeal be withdrawn with respect to the issue of entitlement to separate ratings for PTSD and depressive symptoms.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through the authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204.  

The appellant, through the authorized representative, has withdrawn the appeals with respect to the issues of entitlement to an increased rating for PTSD with depressive symptoms and entitlement to separate ratings for PTSD and depressive symptoms.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


